                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  UNITED STATES
                                                            No. 3:16-cr-109 (SRU)
           v.

  JOHN CASADEI

                                            ORDER


       Pursuant to Federal Rule of Criminal Procedure 35(a), I correct the sentence imposed on

Mr. John Casadei on January 15, 2020 for clear error. The terms of the corrected sentence are as

follows: Casadei is sentenced to a period of imprisonment equal to the time he has already

served. He is sentenced to a term of supervised release for five (5) years with the following

conditions.

       The following mandatory conditions of supervised release, set forth in Guidelines section

5D1.3(a), are imposed:

       (1) You shall not commit another federal, state or local offense.
       (2) You shall not unlawfully possess a controlled substance.
       (4) You shall refrain from any unlawful use of a controlled substance. You must submit
           to one drug test within 15 days of release for imprisonment and at least two periodic
           drug tests thereafter, as determined by the court.
       (6)(B) You shall pay the special assessment imposed.
       (8) You shall submit to the collection of a DNA sample as directed by the probation
       officer.

       The standard conditions of supervised release set forth in Guidelines section 5D1.3(c) are

imposed.

       The following special conditions are imposed:

       (1) The defendant shall participate in a program recommended by the Probation Office
           and approved by the Court for inpatient or outpatient substance abuse treatment and
           testing and follow the rules and regulations of that program. The probation officer
           will supervise participation in the program. Casadei shall pay all or a portion of costs
           associated with treatment based on his ability to pay as recommended by the
           Probation Office and approved by the Court.
       (2) The defendant shall participate in a program recommended by the Probation Office
           and approved by the Court for mental health treatment and follow the rules and
           regulations of that program. The probation officer will supervise participation in the
           program. Casadei shall pay all or a portion of costs associated with treatment based
           on his ability to pay as recommended by the Probation Office and approved by the
           Court.
       (3) The defendant shall complete 500 hours of community service while on probation.
           The community service hours shall be completed at a program approved, in advance,
           by the United States Probation Office. The probation officer will supervise the
           participation in the community service program by approving the program. The
           defendant shall provide written verification of completed community service hours to
           the probation officer.
       (4) Casadei shall attend five sentencing hearings of defendants convicted of distributing
           fentanyl that resulted in the death of a user.

   Casadei must notify the United States Attorney for this district within 30 days of any change

of name, resident or mailing address until all fines, restitution, costs and special assessments

imposed by this judgment, are paid.

   If Casadei were to violate the terms of his supervised release as outlined above, he would be

subject to up to 5 years in prison.



   IT IS SO ORDERED.

   Dated at Bridgeport, Connecticut, this 21st day of January, 2020.




                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                  2
